              Case 1:21-cr-00092-TNM Document 23 Filed 04/16/21 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                        :
                                                :
         v.                                     :      Criminal No. 21-CR-92
                                                :
COUY GRIFFIN,                                   :
                                                :
                        Defendant.              :

         GOVERNMENT’S RESPONSE TO DEFENDANT’S MOTION TO COMPEL
                  DISCOVERY AND BILL OF PARTICULARS

         The United States of America respectfully files this response to the Defendant’s April 8,

2021, Motion to Compel the Production of Evidence, or, in the Alternative, for a Bill of Particulars.

    I.         The Defendant’s Request for Discovery

         The Defendant argues in his motion that, under 18 U.S.C. § 1752(c)(1)(B), the government

is required to prove that the Secret Service established the restricted area on the U.S. Capitol

grounds on January 6, 2021. This argument conflates two separate provisions in the statute. The

statute states in relevant part:

         [T]he term “restricted buildings or grounds” means any posted, cordoned off, or

         otherwise restricted area—

         (B) of a building or grounds where the President or other person protected by the

         Secret Service is or will be temporarily visiting;

                                                              18 U.S.C. § 1752(c)(1)(B)

         The statute only requires the government to prove that, on January 6, 2021, (1) a

Secret Service protectee was present in the Capitol building or on the Capitol grounds and

that (2) some portion of the Capitol building and grounds was a posted, cordoned off, or

otherwise restricted area. There is no requirement in the statute for the government to prove
           Case 1:21-cr-00092-TNM Document 23 Filed 04/16/21 Page 2 of 4




that the restricted area was restricted at the direction of the Secret Service.

        The evidence the government proffered in its complaint satisfies both provisions of

the statute. Vice President Mike Pence and Vice President-Elect Kamala Harris, both

Secret Service protectees, were present in the Capitol building at the time of the

Defendant’s entry onto the Capitol grounds, moving past the United States Capitol Police

barriers.1 See United States v. Bursey, 416 F.3d 301 (4th Cir., 2005).

        The Defendant does not provide any support for his interpretation of the statute,

either in the language of the statute itself, or through prior caselaw on the application of

the statute. Therefore, contrary to the Defendant’s argument that discovery materials

related to whether the Secret Service designated the restricted area constitute Brady

material, these materials would have no exculpatory or impeachment value to the

Defendant. The government does not dispute that these materials could be considered

discoverable under Rule 16(a)(1)(E).

        At this time, the government cannot provide any more information regarding a

timeline for the availability of these materials, as well as the rest of the discovery materials

related to the overall Capitol riot investigation. As the government stated at both the April

7, 2021, and March 11, 2021, status hearings, contrary to defense counsel’s representations

that the government has not disclosed certain discovery materials, the FBI case file related

to the Defendant was disclosed on January 21, 2021. Since that date, the government has



1
  The government has learned during its investigation that the United States Capitol Police (USCP) is
responsible for all barriers placed on the Captiol grounds, as they have exclusive control over those areas.
There are standard procedures in place between USCP and the Secret Service to ensure that areas are
appropriately restricted when the President or Vice President are visiting.

                                                         2
           Case 1:21-cr-00092-TNM Document 23 Filed 04/16/21 Page 3 of 4




disclosed the video of the Defendant’s interview with the FBI as well as the report from

the Defendant’s phone extraction. With respect to the other discovery materials in this case

related to the overall Capitol riot investigation, they are are voluminous. The government

has discovery material relating to hundreds of defendants, materials from multiple law

enforcement agencies, and hundreds of hours of video footage and audio recordings. The

government is working as quickly as possible to review the materials and produce them to

defense counsel, however, the government cannot provide a specific date by which

discovery will be available. Moreover, at this time, the government does not have the

ability to comb through all the discovery materials for discovery relating to specific issues.

         With respect to the Defendant’s arguments related to 18 U.S.C. 1752(c)(1)(C), the

government is not seeking to argue in this case that the electoral college certification was

an event designated as a special event of national significance.

   II.      The Defendant’s Request for a Bill of Particulars

         The Defendant has requested the government to file a Bill of Particulars related to

two issues. The first issue is “[w]hether Griffin has allegedly violated § 1752(a)(1) because

he crossed a U.S. Capitol police barricade per se, or because that barricade was established

to demarcate a restricted area set by the Secret Service.” The government is not making

either of those allegations. The government is alleging that the Defendant violated 18

U.S.C. § 1752(a)(1) because he entered an area of the Capitol grounds that was restricted

by the Captiol Police while two Secret Service protectees were inside the Captiol building.

         The second issue is “[w]hether Griffin has allegedly violated § 1752(a)(1) because

the joint session of Congress on January 6 was ‘designated as a special event of national

                                                  3
          Case 1:21-cr-00092-TNM Document 23 Filed 04/16/21 Page 4 of 4




significance,’ § 1752(c)(1)(C), by some specified federal agency or despite the fact that no

agency so designated the joint session.” As stated supra, the government does not intend

to argue at trial that the electoral college certification was designated as a special event of

national significance.



                                               Respectfully submitted,

                                               CHANNING D. PHILLIPS
                                               Acting United States Attorney
                                               DC Bar No. 415793


                                       By:               /s/
                                               Janani Iyengar
                                               Assistant United States Attorney
                                               Bar No. 5225990
                                               555 Fourth Street, N.W., Room 9413
                                               Washington, DC 20530
                                               Janani.iyengar@usdoj.gov
                                               (202) 252-7760




                                                  4
